This is an appeal from the superior court of Creek county, wherein the plaintiffs in error were defendants below. The plaintiffs in error in due time served and filed their briefs in full compliance with the rules of this court, but the defendant in error has wholly failed to file any brief, pleading, or to otherwise appear in this court on the merits of the case, nor has he offered any excuse for his failure to do so.
"Where plaintiff in error has served and filed its brief in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for his failure to do so, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed, appear reasonably to sustain the assignments of error, reverse the cause, with directions, in accordance with the prayer of the petition in error." City National Bank v. Coatney et al., 122 Okla. 233, 253 P. 481.
In this case the petition in error prays that the judgment of the trial court vacating a former judgment in said cause be reversed, set aside, and held for naught and that judgment be rendered in favor of the plaintiffs in error and against the defendant in error denying petition to vacate the judgment, and that plaintiffs in error be restored to all rights lost by the vacation of said judgment. We find, upon examination of authorities cited by plaintiffs in error, they reasonably support their contention, and we therefore reverse the judgment of the lower court and direct it to vacate the judgment appealed from and enter judgment denying defendant in error's petition to vacate the former judgment rendered in said cause.